[Cite as Disciplinary Counsel v. Hines, 133 Ohio St. 3d 166, 2012-Ohio-3929.]




                           DISCIPLINARY COUNSEL v. HINES.
 [Cite as Disciplinary Counsel v. Hines, 133 Ohio St. 3d 166, 2012-Ohio-3929.]
Attorneys—Misconduct—Sexual              relation     with     client—Six-month        stayed
        suspension.
    (Nos. 2011-0309 and 2011-1759—Submitted February 8, 2012—Decided
                                   September 6, 2012.)
    ON CERTIFIED REPORT of the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 10-088.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Dean Edward Hines of Centerville, Ohio, Attorney
Registration No. 0062990, was admitted to the practice of law in Ohio in 1994.
On October 11, 2010, relator, disciplinary counsel, filed a complaint alleging that
Hines had engaged in an inappropriate relationship with a client and violated
Prof.Cond.R. 1.8(j) and 8.4(h).
        {¶ 2} The parties stipulated to Hines’s misconduct. Upon the parties’
stipulations, the Board of Commissioners on Grievances and Discipline accepted
the parties’ joint recommendation that we publicly reprimand Hines. However,
we did not accept the recommendation and remanded the case for further
proceedings.
        {¶ 3} On October 14, 2011, the Board of Commissioners on Grievances
and Discipline issued a second report and recommended a 12-month suspension
of Hines’s law license, with six months stayed.1


1. The board report recommending that we adopt the parties’ consent-to-discipline agreement was
filed in case No. 2011-0309. Upon filing with this court, the board report following remand was
assigned case No. 2011-1759. We consolidate these two cases, sua sponte, for disposition.
                            SUPREME COURT OF OHIO




                                   Misconduct
       {¶ 4} In early 2009, Hines agreed to represent a new client in an ongoing
domestic-relations dispute with the client’s ex-husband. On March 16, 2009, after
several appointments and a pretrial conference, Hines invited the client to dinner,
where he discussed his interest in dating her. Hines assured the client that a
personal relationship between the two would not pose a conflict of interest with
respect to their attorney-client relationship.    After another dinner the next
evening, Hines and the client became sexually intimate. Describing her feelings
at this time, the client later testified that she was overwhelmed by Hines’s
advances and that she was afraid to resist him when she needed his legal
assistance.
       {¶ 5} In the months that followed, Hines continued to represent the client
in the domestic dispute while continuing their romantic relationship. Hines hired
the client to work as a bookkeeper at his law firm, leased a car for her use, and
contributed to her mortgage and utility payments. They traveled together to
Austria, Arizona, and South Carolina, and when the client underwent surgery
requiring a lengthy recovery period, Hines moved the client and her children into
his home.
       {¶ 6} The relationship fell apart in November 2009. On November 9,
2009, Hines called 9-1-1 to report a domestic dispute with the client. He filed
charges of aggravated menacing and domestic violence and obtained a temporary
protection order barring any contact with Hines. The charges were eventually
dropped.
       {¶ 7} The day after their altercation, Hines fired the client. A few days
later, he mailed a letter simultaneously notifying her of an adverse ruling in the
underlying domestic case and of the end of their attorney-client relationship.
       {¶ 8} When Hines mailed the letter, 11 days remained in which the client
could protect her legal rights by objecting to the magistrate’s ruling. Hines must




                                         2
                                January Term, 2012




have known about the client’s vulnerability; during their relationship, she had
faced financial troubles and a serious physical illness requiring surgery, not to
mention the legal issues for which she had sought Hines’s help. Yet Hines did not
seek leave for an extension of this deadline, refer the client to another attorney, or
otherwise assist the client in protecting her rights. Instead, he left a vulnerable
client without legal representation or assistance at a critical time in her case, and
he did so through an accusatory letter that blamed the client for the adverse
decision.
       {¶ 9} Although he left the client without counsel to protect her rights,
Hines continued to make overtures to her. He repeatedly e-mailed her and sent
her text messages. As a practical matter, these overtures encouraged the client to
violate the temporary protection order. She did not accept that invitation, even
after Hines’s promises that he would not report her to police if she responded.
       {¶ 10} The parties have stipulated that Hines’s conduct violated
Prof.Cond.R. 1.8(j), which generally prohibits sexual activity between attorneys
and their clients, and Prof.Cond.R. 8.4(h), which bars behavior that reflects
adversely on the fitness of a lawyer to practice law. We adopt the board’s
findings of fact and misconduct.
                                      Sanction
       {¶ 11} The parties stipulated to the absence of aggravating factors.
However, the Board of Commissioners on Grievances and Discipline identified
several aggravating factors pertaining to Hines’s misconduct: (1) he “knew from
the outset that his conduct violated the Ohio Rules of Professional Conduct but he
nevertheless acted with a clearly selfish motive,” (2) he “has attempted to excuse
or minimize that conduct rather than acknowledge that it was wrong,” and (3) the
client “was a vulnerable [person] and has been harmed as a result of” Hines’s
misconduct. Hines objects to these findings. We overrule the objections and
adopt the findings of aggravating factors.



                                          3
                            SUPREME COURT OF OHIO




       {¶ 12} The parties stipulated to the following mitigating factors: (1) Hines
has no prior disciplinary record, (2) Hines cooperated with the investigation of his
misconduct, and (3) as evidenced by several letters of support, Hines enjoys a
positive reputation in the legal community.
       {¶ 13} Disciplinary counsel suggests a six-month suspension, with all six
months stayed. Hines suggests a public reprimand or a stayed suspension of no
more than six months.       The Board of Commissioners on Grievances and
Discipline recommends that we suspend Hines from the practice of law for 12
months, with the final six months stayed.
       {¶ 14} In the past, we have imposed public reprimands on attorneys who
engaged in improper consensual relationships with their clients, when the
relationships did not compromise the clients’ interests. See Disciplinary Counsel
v. Siewert, 130 Ohio St. 3d 402, 2011-Ohio-5935, 958 N.E.2d 946, ¶ 9 (citing
several such outcomes). But this is not a simple case of mutual consent; Hines
used his position of power to initiate and pursue an intimate relationship with a
vulnerable client who was afraid to resist.     Furthermore, Hines’s conduct in
leaving the client without legal assistance at a critical juncture in her case
threatened her interests. A public reprimand is not enough.
       {¶ 15} Nor do we find Hines’s misdeeds comparable to those of attorneys
whom we have suspended. See, e.g., Cleveland Metro. Bar Assn. v. Lockshin, 125
Ohio St. 3d 529, 2010-Ohio-2207, 929 N.E.2d 1028 (indefinite suspension for an
attorney who made inappropriate sexual comments to a number of women,
including clients, and who failed to file a notice of appeal on time); Disciplinary
Counsel v. Goldblatt, 118 Ohio St. 3d 310, 2008-Ohio-2458, 888 N.E.2d 1091
(indefinite suspension for an attorney who attempted to arrange a sexual
encounter with a minor); Butler Cty. Bar Assn. v. Williamson, 117 Ohio St. 3d
399, 2008-Ohio-1196, 884 N.E.2d 55 (indefinite suspension for an attorney in an
improper-relationship case who lied about the relationship and failed to respond




                                         4
                                 January Term, 2012




to subpoenas). Hines’s conduct involved only one client, he has not engaged in
any deception to hide the misconduct, and he has cooperated with the disciplinary
process.
       {¶ 16} The appropriate penalty in cases like these is often a stayed
suspension, which reflects the hope that the misconduct is limited to one
occurrence and the reality that its recurrence would necessitate serious
consequences. See, e.g., Toledo Bar Assn. v. Burkholder, 109 Ohio St. 3d 443,
2006-Ohio-2817, 848 N.E.2d 840.
       {¶ 17} Like Hines, the attorney in Burkholder pursued an improper
relationship with a vulnerable domestic-relations client.        Burkholder made
numerous advances to the client until she fired him. However, Burkholder had no
prior disciplinary violations, and he cooperated throughout the disciplinary
process. Id. at ¶ 9. We imposed a six-month, stayed suspension of Burkholder’s
license to practice law. Id. at ¶ 14.
       {¶ 18} We imposed the same penalty in Disciplinary Counsel v. Siewert,
130 Ohio St. 3d 402, 2011-Ohio-5935, 958 N.E.2d 946. The attorney in Siewert
engaged in a consensual but improper relationship with a domestic-relations
client. Unlike Hines, Siewert had a record of prior discipline; however, we noted
as mitigating factors Siewert’s struggles with depression and his efforts to correct
his personal problems. Id. at ¶ 8.
       {¶ 19} We find Burkholder and Siewert instructive. Like the attorneys in
those cases, Hines made a serious mistake and abused the position of trust
conferred upon attorneys, but the limited nature of his misconduct and his
cooperative approach to the investigation give us reason to believe that Hines will
conduct himself appropriately in the future.
       {¶ 20} Accordingly, we suspend Hines from the practice of law for six
months, and we stay the suspension on the condition that Hines engage in no
further misconduct. Costs are taxed to Hines.



                                         5
                            SUPREME COURT OF OHIO




                                                          Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Joseph M. Caligiuri,
Senior Assistant Disciplinary Counsel, for relator.
       Kegler, Brown, Hill & Ritter and Christopher J. Weber, for respondent.
                            ______________________




                                         6